             Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 1 of 23



                                 UNITED STAES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

-----------------------------------------------------------------X
                                                                 :
LEONARD A. BERLIN, D.O., Individually and                        :
Derivatively on Behalf of Nominal Defendant                      :   Civil Action No.:_________
L.A. CARE INDUSTRIES, LLC,                                       :
                                                                 :
                  Plaintiffs,                                    :
                                                                 :
         Vs.                                                     :
                                                                 :
ARTHUR B. GREENE AND ABLETRIPOD, LLC, :
                                                                 :
                  Defendants,                                    :
                                                                 :
L.A. CARE INDUSTRIES, LLC,                                       :
                                                                 :
                  Nominal Defendant.                             :
                                                                 :
-----------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, Leonard A. Berlin, D.O. (“Dr. Berlin”), individually and derivatively for and in

the name of L.A. Care Industries, LLC (“LA Care”), by its attorneys, respectfully bring this

Verified Complaint against the defendants, Arthur B. Greene (“Mr. Greene”) and AbleTripod,

LLC (“ATL”).

                                     PRELIMINARY STATEMENT

        1.       Dr. Berlin, as an internal medicine specialist, treated geriatric patients for decades

and invented the AbleTripod. Because of its design and its unique composition, as well as its

well know trade name, the AbleTripod is widely recognized as one of the best cane tips available

to the public. The AbleTripod is a patented cane base that makes a cane stand on its own and

provides added balance, traction and stability on almost any surface. The AbleTripod flexes as

the user walks to reduce impact on the hand and wrist.


JURY TRIAL DEMANDED
            Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 2 of 23



       2.       Dr. Berlin and Mr. Greene formed LA Care in 1999 to sell the AbleTripod.

Originally, Dr. Berlin developed and perfected the product, established sales connections and

handled the finances. Mr. Greene oversaw order fulfillment. The AbleTripod was patented, and

the name and logo are trademarked. LA Care owns both trademarks.

       3.       Starting in 2017 or 2018, Mr. Greene progressively excluded Dr. Berlin from LA

Care until he eventually froze Dr. Berlin out of LA Care, completely. Mr. Greene converted all

of LA Care’s tangible assets. He made false statements to the Connecticut Secretary of State,

dissolved LA Care without authorization, stole LA Care’s products, intellectual property, assets,

domain, trade secrets and website and diverted the same to a competing business, ATL. ATL

illegally uses LA Care’s trademarks, domain and website. Upon information and belief, Mr.

Greene also converted LA Care’s funds.

                                     JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

 § 1331 and 15 U.S.C. § 1121 in that plaintiffs have asserted claims pursuant to

 federal statutes including the Lanham Act. 15 U.S.C. §§1125 et seq., the Computer

 Fraud and Abuse Protection Act, 18 U.S.C. §§ 1030 et seq., and the Anti-

 Cybersquatting Consumer Protection Act 15 U.S.C. §§1125 et seq.

       5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), in that

virtually all the acts and the conduct constituting the violations of law complained of herein

occurred in this District. Defendants reside in this District.

                                              THE PARTIES

       6.       Nominal plaintiff LA Care is an improperly dissolved limited-liability company

organized under the laws of the State of Connecticut. It owns the AbleTripod trademarks, the

domain name www.abletripod.com, and all of the assets converted by defendants.


                                                  2
            Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 3 of 23



       7.       Plaintiff Leonard A. Berlin, D.O. is a fifty percent owner of LA Care and is a

citizen of and resides in Dix Hills, New York.

       8.       Defendant Arthur B. Greene was a fifty percent owner of LA Care and resides in

West Hartford, Connecticut.

       9.       Defendant ATL is a Connecticut limited-liability company formed in 2017. Upon

information and belief, it is wholly owned by Mr. Greene.

                                        BACKGROUND

       10.      In 1996, Dr. Berlin developed the idea of a self-standing cane by adding a

retrofitted base to a single axis cane. He came up with the invention because his patients were

struggling using bulky quad based canes (canes with four tips).

       11.      Dr. Berlin designed several different prototypes to perfect his invention. Using

Play-Doh and weights from a fishing kit, he tried different shapes until he developed a cane tip

that approximately looks like today’s AbleTripod.

       12.      Dr. Berlin first met Mr. Greene in the mid-1990s during a family vacation. Mr.

Greene told him that he was a former shop teacher and was self-employed. He designed molds

and packages. In the mid to late 1990s, Mr. Greene told Dr. Berlin that his business was failing.

       13.      In 1997, Dr. Berlin asked Greene to join him in a business to manufacture and sell

the cane tip Dr. Berlin had developed. They obtained two patents in 1999 and 2000. Dr. Berlin

created the name AbleTripod, which was registered in 2005 (Registration No. 2979542), and

designed the AbleTripod logo (Registration No. 3062130) (collectively, the “Registered

Trademarks”) which were both registered in 2005. A copy of the registrations are attached as

Exhibit A. They have been featured on the product since its inception: The following is a

picture of the AbleTripod with its distinctive trademark.




                                                 3
          Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 4 of 23




                                                                            `

       14.     In 1999, Mr. Greene and Dr. Berlin retained a lawyer in Stamford Connecticut

(attorney Knopf) who provide them with a form operating agreement for LA Care, which they

both signed. LA Care was formed at approximately the same time. Dr. Berlin and Mr. Greene

also approved manufacturing samples from a contract manufacturer in Hong Kong/China and

began to sell the AbleTripod.

       15.     Dr. Berlin showed the AbleTripod to medical equipment representatives and

discussed it with physical medicine and rehabilitation physicians. He figured out how to get the

AbleTripod approved for reimbursement by Medicare as a tripod cane by adding the AbleTripod

to a single axis cane. Dr. Belin marketed the AbleTripod to pharmacies, medical supply

companies, hospitals and nursing homes. He went to a physical therapy convention and

demonstrated the AbleTripod to further develop that market. Dr. Berlin wrote and arranged for

the production and airing of an AbleTripod commercial video for cable television. In addition to

working on sales, Dr. Berlin also helped develop different aspects of the business.

       16.     Dr. Berlin arranged a research study of the AbleTripod at Johns Hopkins

University Hospital and he demonstrated the AbleTripod to physical therapy professors and they

were so impressed with this new product that they added it to a leading physical therapy text

book. As a result of his efforts, it was also included in a study at Northern Illinois University.



                                                  4
          Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 5 of 23



Dr. Berlin developed and negotiated large sales to drugstore and grocery store chains as well as

durable medical device distributors. He also convinced QVC (the television shopping channel)

to put the AbleTripod on its channel and he appeared on TV and sold the product four to five

times a year for many years.

       17.     Dr. Berlin was responsible for order fulfillment, accounts receivable and accounts

payable for LA Care.

       18.     The relationship between Dr. Berlin and Mr. Greene started to deteriorate in 2009.

Mr. Greene was working at Timex. Dr. Berlin tried to oversee product fulfillment which was

being done in Connecticut. However, Mr. Greene directed the employees not to cooperate with

Dr. Berlin. Mr. Greene’s smoldering anger at Dr. Berlin continued to fester. Mr. Greene caused

LA Care to pay for his personal expenses.

       19.     By 2017, the relationship became unworkable. Mr. Greene hired his wife as an

LA Care employee. Mr. Greene also diverted all receipts to a new LA Care bank account which

he opened. Mr. Greene made himself the sole signatory on the account.

       20.     On February 3, 2017, Mr. Greene sent an email stating “[m]ake me an offer to

buy me out or tell me what you want for me to buy you out because this isn't working.”

       21.     On March 24, 2017, Mr. Greene secretly filed a false “Notice” with the

Connecticut Secretary of State which stated that Dr. Berlin was no longer a member of LA Care.

Mr. Greene certified, under penalty of perjury, that all the information in the Notice was true.

Mr. Greene knowingly made material false statements under oath in the Notice.

       22.     On July 30, 2018, Mr. Greene secretly made a second false filing with the

Connecticut Secretary of State purporting to dissolve LA Care. This filing was also certified

under penalty of perjury. It was also not true. Mr. Greene failed to follow any of the




                                                 5
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 6 of 23



requirements set forth in LA Care’s Operating Agreement to dissolve LA Care. The filing was

wholly improper. Like the prior filing, Mr. Greene did not provide a copy to Dr. Berlin or let

him know.

       23.     At approximately the same time, Mr. Greene secretly created ATL. Mr. Greene

did this while LA Care was still an operating entity. Mr. Greene locked Dr. Berlin out of

everything associated with LA Care.

       24.     Mr. Greene refused to answer multiple requests for corporate records from Dr.

Berlin. Because Mr. Greene had excluded Dr. Berlin from all aspects of LA Care’s operations,

he had sole control over the corporate records and the business.

The AbleTripod and Its Trademarks are Distinctive

       25.     Upon information and belief, Mr. Greene is the sole owner of ATL. Upon further

information and belief, he took LA Care’s money, inventory, customer lists, computer software,

and data files and used them for ATL. He appropriated LA Care’s website and made it into an

ATL website. He appropriated LA Care’s URL. He appropriated LA Care’s intellectual

property and trade secrets. In essence, he took all LA Care’s assets and employees and opened

his own business.

       26.     As a result of the long and extensive use of the Registered Trademarks, and the

promotion of the AbleTripod, it has achieved widespread public exposure in the cane/cane tip

market. It is distinctive and well-known among resellers and the public who purchase this type

of product.

       27.     Defendants took advantage of LA Care’s hard work to start selling the

AbleTripod in volume. LA Care was a well-established industry innovator and leader in

designing and selling cane tips. Its AbleTripod product was the best in the industry.




                                                6
          Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 7 of 23



       28.     Its design has become so popular and well-recognized that it attracts competitors

who attempt to capitalize on LA Care’s success by copying its structure. However, the

composition of cane tip is a trade-secret that defendants stole, copied and exploited.

Theft of LA Care’s Intangible Personal Property and Trademark

       29.     Defendants are infringing LA Care’s intellectual property rights by using

Registered Trademarks and by using its trade secrets, including its customer list. Defendants

have also stolen LA Care’s web domain and website.

       30.     In 2018, defendants basically took the original website, removed references to LA

Care, and substituted themselves as the seller of AbleTripod. The LA Care website had the

statement “Copyright © 2015 LA Care Industries LLC. All rights reserved.” Ironically, the LA

Care copyright statement remained on the ATL website until 2019. While the original website

referenced LA Care as the owner and inventor of the AbleTripod, the current version only

mentions Mr. Greene. The abletripod.com website now contains a fictitious story created by Mr.

Greene in which he claims that he “invented the Abletripod (sic) for my [his] father who, when

visiting our home in 1998, leaned his cane against the wall and as his cane fell over he fell when

trying to pick it up.” The website now has the statement “Copyright © 2019 AbleTripod.”

       31.     In addition to its website and domain name, LA Care still owns the Registered

Trademarks.

       32.     While the domain name is still registered to LA Care, defendants have taken full

control of LA Care’s domain name, abletripod.com, and the website. The contact information

for the abletripod.com website is art@abletripod.com (defendant Arthur Greene) and plaintiffs

cannot access either the domain or website. Since LA Care did not have a storefront, the website

was its primary direct to retail channel.




                                                 7
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 8 of 23



       33.     Defendants used the abletripod.com domain in bad faith to unlawfully profit from

the Registered Trademarks. As alleged above, defendants sell the identical can tip, made, upon

and belief, by the identical supplier, using the identical Registered Trademarks and brand name,

using a website and domain owned by LA Care.

       34.     LA Care also has common law trademark rights in the Registered Trademarks, by

virtue of their continuous use of the mark in commerce throughout the United States since 1998

until defendants stole them.

       35.     LA Care has established valuable (indeed, invaluable) trademark rights and

goodwill in the Registered Trademarks because of their long use and registration of the

trademarks and the promotional and marketing efforts under the trademarks.

       36.     Defendants’ identical product, offered, sold, and advertised using the Registered

Trademarks on LA Care’s domain and website and using LA Care’s customer list has generated

substantial revenue for ATL. This revenue belongs to LA Care.

A Derivative Action Is Appropriate

       37.     The sole purpose of all these actions was to take Dr. Berlin’s share of LA Care.

After all, had Dr. Berlin really withdrawn from LA Care, there would be no need to create a new

entity. It was all part of Mr. Greene’s scheme to defraud LA Care and Dr. Berlin.

       38.     Mr. Greene flagrantly violated his fiduciary duties to LA Care and its other

owner through a course of illicit transactions, self-dealing and conversion–all orchestrated to

benefit himself at the expense of LA Care. He stole all of LA Care’s business and literally

destroyed LA Care by filing false dissolution papers with the Connecticut Secretary of State.

       39.     Plaintiff Dr. Berlin brings this action in his own right, and derivatively, in the right

and for the benefit of LA Care, to redress injuries suffered by LA Care as a direct result of the




                                                 8
           Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 9 of 23



breaches of fiduciary duty, abuse of control, gross mismanagement, waste of corporate assets,

conversion of intellectual property and trade secrets and other conduct alleged herein.

         40.    Dr. Berlin will adequately and fairly represent the interests of LA Care in enforcing

and prosecuting its rights. He is the only person who can do so.

         41.    Dr. Berlin was a member of LA Care during times relevant to Mr. Greene’s

wrongful course of conduct alleged herein and remains a member despite Mr. Greene’s illegal

dissolution based on false statements, made under oath, to the Connecticut Secretary of State.

         42.    Dr. Berlin is excused from making demand as he is the only non-defendant owner

of LA Care and Mr. Greene has illegally attempted to dissolve LA Care as part of his scheme to

steal all its assets. A demand would be futile.


                                   FIRST CAUSE OF ACTION
                                    (Breach of Fiduciary Duty)

         43     Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

         44.    Mr. Greene owed and owes LA Care and Dr. Berlin fiduciary obligations. Because

of his fiduciary relationship, Mr. Greene owed and owes LA Care the highest obligation of good

faith, fair dealing, loyalty and due care.

         45.    Mr. Greene violated and breached his fiduciary duties of care, loyalty, and good

faith.

         46.    Since he essentially stole the entire company for himself and formed a competitor,

Mr. Greene’s actions could not have been a good faith exercise of prudent business judgment

to protect and promote LA Care's corporate interests.




                                                  9
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 10 of 23




        47.         As a direct and proximate result of Mr. Greene’s breach of his fiduciary

obligations, LA Care has sustained significant damages. As a result of the misconduct alleged

herein, Mr. Green is liable to plaintiffs.

                                 SECOND CAUSE OF ACTION
                                       (Self-Dealing)

        48.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

        49.     Mr. Greene’s theft of LA Care’s intellectual property, assets, personal property,

website, trade secrets and customer relationships so that he could open a competitor business

amounts to unfair and improper self-dealing.

        50.     As a result of Mr. Greene’s improper self-dealing, he is liable to LA Care.


                                   THIRD CAUSE OF ACTION
                                    (Waste of Corporate Assets)

        51.     Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

        52.     As a result of the Mr. Greene’s actions and improper diversion of the LA Care’s

assets for his own use, and by failing to consider LA Care’s interests, Mr. Greene has wasted

valuable corporate assets.

        53.     As a result of the waste of corporate assets, Mr. Greene is liable to LA Care.

                          FOURTH CAUSE OF ACTION
  (Trademark Infringement Under Section 32(a) of the Lanham Act, 15 U.S.C. § 1114(a))

        54.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.




                                                 10
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 11 of 23




       55.      Without LA Care’s consent, defendants used and continue to use in commerce

the Registered Trademarks, as described above, in connection with the offering, sale, and

advertising of canes and cane tips, which are likely to cause confusion, or to cause mistake, or to

deceive, in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       56.      Defendants’ actions described above have at all times relevant to this action

been willful.

       57.      As a direct and proximate result of defendants’ actions alleged above, LA Care

has been damaged and will continue to be damaged.

       58.      LA Care has suffered and will continue to suffer irreparable harm from

defendants’ infringing acts.

                             FIFTH CAUSE OF ACTION
  (Trademark Infringement, False Designation of Origin, and Unfair Competition Under
           Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A))
       59.      Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       60.      Defendants’ actions are likely to cause confusion, mistake, or deception as to the

origin, sponsorship, or approval of the products and services and commercial activities of ATL,

and thus constitute trademark infringement, false designation of origin, and unfair competition

with respect to the Registered Trademarks, in violation of Section 43(a)(1)(A) of the Lanham

Act, 15 U.S.C. § 1125(a)(1)(A).

       61.      Defendants’ actions described above have at all times relevant to this action

been willful.

       62.      As a direct and proximate result of defendants’ actions alleged above,

plaintiffs have been damaged and will continue to be damaged.



                                                 11
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 12 of 23




       63.      Plaintiffs have suffered and will continue to suffer irreparable harm from

defendants’ infringing acts.
                              SIXTH CAUSE OF ACTION
                  (Common Law Trademark and Trade Dress Infringement,
                       Unfair Competition, and Misappropriation)
       64.      Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       65.      Defendants’ actions described above, including its manufacture, sale, offer for

sale, display and distribution of the AbleTripod constitute common law trademark

infringement, trade dress infringement, unfair competition, and misappropriation of LA

Care’s goodwill under the common law of Connecticut and other states.

       66.      Defendants’ actions described above have at all times relevant to this action

been willful.

       69.      As a direct and proximate result of defendants’ actions, plaintiffs have been

damaged and will continue to be damaged.

                               SEVENTH CAUSE OF ACTION
                   (Violation of the Connecticut Unfair Trade Practices Act)

       70.      Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       71.      By engaging in the acts alleged above, defendants have willfully and

maliciously engaged in conduct offensive to public policy, governing statutes, common law

principles, and established concepts of fairness.

       72.      Defendants’ willful and malicious conduct was and is immoral, unethical,

oppressive, and unscrupulous.
       73.     Defendants’ conduct has caused and will continue to cause substantial injury to

the plaintiffs and create confusion in the public marketplace.


                                                    12
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 13 of 23



       74.         Defendants committed such acts, and continue to commit such acts, in the conduct

of trade or commerce.

       75.         Plaintiffs have suffered an ascertainable loss of money or property as a

result of defendants’ actions, including by way of illustration but not limitation, revenues

from the sale of the AbleTripod.

       76.     By virtue of the conduct above, defendants have engaged in unfair competition

and unfair or deceptive acts or practices in the conduct of trade or commerce in violation of the

Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-110a, et seq.

                                SEVENTH CAUSE OF ACTION
                       (Misappropriation of Trade Secrets, 18 U.S.C. § 1836)

       77.         Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       78.         The log-in credentials to the abletripod.com domain, the composition of the

AbleTripod product, and its customer list, as well as the terms of those relationships (collectively,

the “Trade Secrets”) are protectable trade secrets owned by LA Care.

       79.         The log-in credentials are not publicly available. LA Care maintained their

confidentiality.

       80.         The chemical composition of the AbleTripod cane tip, with the trade name itself,

are the distinctive features which set the AbleTripod apart from competitor products. Only LA

Care (and now ATL) and the manufacturer knew the formula for the product.

       81.         These trade secrets were not disclosed to any third-parties unless such disclosure

was absolutely necessary to further LA Care’s business objectives.

       82.     The independent economic value of the log-in credentials, the composition of the

AbleTripod, and the customer list and terms are self-evident.



                                                   13
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 14 of 23



       83.     Because ATL now has sole control of the Trade Secrets, it crippled LA Care’s

business by, for example, stealing all of LA Care’s sales.

       84.          Mr. Greene had access to these trade secrets as an owner and officer of LA Care

for the sole purpose of discharging his responsibilities as an owner and officer of LA Care.

       85.          As a result of Defendants’ unauthorized misappropriation of plaintiffs’ trade-

secret log-in credentials, and the theft of its secret formula for the AbleTripod cane tip, along

with the other bad acts described herein, defendants have stolen plaintiffs’ business, completely.

                              EIGHTH CAUSE OF ACTION
              (Connecticut’s Trade Secrets Act, Conn Gen. Stat. § 35-50 et seq.)

       86.         Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       87.         As set forth above, the Trade Secrets are protected by the Connecticut Trade

Secrets Act and these Trade Secrets are owned by LA Care.

       88.         The log-in credentials are not publicly available. LA Care maintained their

confidentiality.

       89.         The chemical composition of the AbleTripod cane tip, with the trade name itself,

are the distinctive features which set the AbleTripod apart from competitor products. Only LA

Care and the manufacturer knew the formula for the product.

       90.         These trade secrets were not disclosed to any third-parties unless such disclosure

was absolutely necessary to further LA Care’s business objectives.

       91.     The independent economic value of the log-in credentials, the composition of the

AbleTripod, and the customer list and terms are self-evident.

       92.     Because ATL now has sole control of the Trade Secrets, it crippled LA Care’s

business by, for example, stealing all of LA Care’s sales.



                                                   14
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 15 of 23



        93.       Mr. Greene had access to these trade secrets as an owner and officer of LA Care

for the sole purpose of discharging his responsibilities as an owner and officer of LA Care.

        94.       As a result of Defendants’ unauthorized misappropriation of plaintiffs’ trade-

secret log-in credentials, and the theft of its secret formula for the AbleTripod cane tip, along

with the other bad acts described herein, defendants have stolen plaintiffs’ business, completely.

                              NINTH CAUSE OF ACTION
   (Violation of the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d))

        95.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

        96.     Plaintiff LA Care owns the Registered Trademarks.

        97.     LA Care regularly, continuously and systematically used the Registered

Trademarks in commerce since at least 2005 before defendants stole the same.

        98.     The Registered Trademarks, particularly “abletripod,” are inherently distinctive or

has garnered a secondary meaning through regular and continuous use in the marketplace such

that in the marketplace, LA Care’s marks have become synonymous with and singularly identify

its business.

        99.     Defendants stole and now use LA Care’s domain name, abletripod.com, which

incorporates one of its trademarks, and used and uses it to sell LA Care’s product using the

Registered Trademarks.

        100.    Defendants intentionally infringed upon LA Care’s trademark with the malicious

intent to steal all of its clients and destroy its business. Defendants appropriated LA Care’s good

will as their own and caused confusion as to the source, sponsorship, affiliation, or endorsement

of the abletripod.com website.

        101.    Because of defendants’ unlawful and intentional use of LA Care’s protected



                                                 15
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 16 of 23



trademark within its domain name, consumers ae likely to confuse or mistake ATL’s

stolen website for LA Care’s website.

       102.    Defendants’ use of LA Care’s trademark in its domain name was done with a bad

faith intent to steal its business and destroy LA Care.

       103.    LA Care was damaged as a result.

                              TENTH CAUSE OF ACTION
         (Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.)

       104.    Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       105.    18 U.S.C. § 1030(g) allows a plaintiff to maintain a civil action against

individuals who damage or access a computer without authorization if such conduct causes, in

the aggregate, more than $5,000 in losses in a single year pursuant to 18 U.S.C.

§ 1030(c)(4)(a)(i)(I).

       106.    Mr. Greene had control over LA Care’s computer systems. He appropriated the

same and, upon information and belief, elected to use them, and all of the information contained

therein, at his new venture, ATL.

       107.    Because he took LA Care’s computer system, he was able to appropriate all of its

customer data, pricing, volume and other trade secrets. He also accessed and took control of LA

Care’s website and also ported it over to his new venture, ATL.

       108.    As a result of the foregoing, LA Care has lost its entire business, including

hundreds of thousands of dollars of sales.

                               ELEVENTH CAUSE OF ACTION
                                 (Appointment of A Receiver)




                                                 16
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 17 of 23




       109.     Plaintiffs incorporate by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

      110      As a direct and proximate result of Mr. Greene’s actions as alleged herein, including

but not limited theft of LA Care’s business and transferring everything to his new limited-liability

company, ATL, as well as his breach of fiduciary duties, self-dealing, waste, conversion of

corporate assets and civil theft, LA Care, its business and goodwill has suffered from irreparable

harm and will continue to suffer irreparable injury.

      111.     ATL’s products and its entirety is LA Care under a different name and with a single

owner, Mr. Greene.

       112.     This Court may, under its general equity powers independent of any state statute,

appoint a receiver for ATL in order to prevent continued and threatened diversion or loss of assets

through Mr. Greene’s gross fraud and theft.

       113.    Pursuant to its inherent authority and, inter alia, Conn. Gen. St. § 52-507 this Court

may appoint a receiver for the ATL.

       114.    Dr. Berlin is unable to stop Mr. Greene’s illegal conduct absent a receiver and the

continued diversion of all of LA Care’s business to ATL.

       115.    This Court has the inherent power to appoint a custodian or custodians to manage

the affairs of the Company and to prevent the irreparable injury threatened by Mr. Greene.

       116.    Accordingly, Dr. Berlin prays that this Court appoint a receiver for a duration and

with such powers as the Court determines is just and proper.

                               TWELFTH CAUSE OF ACTION
                                     (Accounting)

      117.      Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.


                                                 17
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 18 of 23



       118.     As a member of the LA Care, Mr. Greene owed and arguably owes a continued

duty to LA Care to, among other things, account for funds and assets he has taken and transferred

to ATL as well as the sales and profits of ATL resulting from the sale of LA Care’s products, and

use of LA Care’s website, domain name, trade secrets and Registered Trademarks.

       119.     Because Mr. Greene has wrongfully diverted LA Care’s funds and property for

their own use, and because the amount, condition and status of the funds and property improperly

diverted by the Defendant are not readily ascertainable and because the Defendant has a duty to

account for funds of the LA Care and ATL, an accounting is necessary

       120.    Dr. Berlin on his own behalf and on behalf of LA Care has no adequate remedy at

law.

       121.     Accordingly, the Plaintiffs are entitled to a full accounting.

                             THIRTEENTH CAUSE OF ACTION
                                     (Conversion)
       122.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       123.    The Defendants, without authorization, diverted LA Care’s funds, assets,

inventory, intellectual property, trade secrets, computers, domain name, website, Trade Secrets

and other items for their own use to the exclusion of and to the detriment of LA Care.

       124.    Defendants continue to wrongfully exercise dominion and control over funds and

the aforementioned property that rightfully belong to LA Care.

       125.    As a result of the defendants’ conversion, plaintiffs have suffered damages.

                             FOURTEENTH CAUSE OF ACTION
                                     (Civil Theft)

       126.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.



                                                 18
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 19 of 23




       127.    As a result of the actions described above, defendants have wrongfully obtained

and withheld LA Care’s property with the intent to deprive LA Care of that property and

appropriate the same for themselves in violation of Connecticut General Statutes § 53a-119.

       128.    By virtue of the foregoing, LA Care has suffered and will continue to suffer

damages.

       129.    By virtue of the foregoing, LA Care is entitled to treble damages pursuant to

Connecticut General Statutes § 52-564.


                               FIFTEENTH CAUSE OF ACTION
                                    (Unjust Enrichment)

       130.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth

above, as though fully set forth herein.

       131.    By their wrongful acts, defendants were unjustly enriched at the expense of and to

the detriment of LA Care.

       132.    LA Care is entitled to restitution from Mr. Greene and seeks an order of this Court

disgorging all profits, benefits and other compensation obtained by Mr. Greene from his wrongful

conduct and fiduciary breaches.

                              SIXTEENTH CAUSE OF ACTION
                                   (Constructive Trust)
       133.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       134.     Mr. Greene owed and continues to owe fiduciary duties to plaintiffs.

       135.     As a result of Mr. Greene’s fraudulent, unfair and unconscionable conduct, Mr.

Greene has breached those duties and has been unjustly enriched at the expense of the plaintiffs.




                                                 19
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 20 of 23




       136.     Because of Mr. Greene’s wrongful actions, plaintiffs request that the Court order

that Mr. Greene hold his assets in constructive trust for the benefit of plaintiffs.

                           SEVENTEENTH CAUSE OF ACTION
                 (Tortious Interference with Prospective Customer Relations)

       137.     Plaintiffs incorporate by reference and re-allege each and every allegation set

forth above, as though fully set forth herein.

       138.     LA Care maintained valuable business relationships with its customers.

       139.       Defendants were aware not only of plaintiffs’ valuable business relationships

with their customers, but also of plaintiffs’ desire to maintain and improve those relationships

through its website.

       140        Defendants intentionally, willfully and knowingly used, and continue to use,

LA Care’s web domain to prevent LA Care from servicing its customers and generating new

customers.

       141.       Defendants’ actions and statements have prevented customers from entering

into contracts to purchase the AbleTripod from LA Care.

       142.       LA Care has been injured in the manner of lost sales and loss of good will.

       143.       LA Care has also sustained actual and consequential damages that will be

established at trial, and LA Care is entitled to an award of punitive damages, the exact amount of

which to be determined at trial.




                                                  20
        Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 21 of 23



                                   PRAYER FOR RELIEF

      WHEREFORE, LA Care and Dr. Berlin request judgment in their favor and against Mr.

Greene and ATL as follows:

       1.      A preliminary and permanent injunction restoring LA Care’s ownership

of its domain and website;

        2. A preliminary and permanent injunction restraining ATL, its employees, and all

            persons in active concert or participation with ATL or with any of the foregoing

            and Mr. Greene from:

               a. manufacturing, selling, offering for sale, displaying or authorizing the sale

                   of the AbleTripod;

               b. manufacturing, selling, offering for sale, displaying or authorizing the sale

                   of products that make use of the Registered Trademarks including use of

                   any trademarks that are confusingly similar to the Registered Trademark;

               c. manufacturing, selling, offering for sale, displaying, or authorizing the sale

                   of products and product packaging that make use of the Infringing Trade

                   Dress including use of any trade dress that is confusingly similar to the

                   AbleTripod Trade Dress;`

       3.     A mandatory injunction directing defendants to turn over all personal property

and assets taken from LA Care;

       4.     A turnover order directing Mr. Green to turn over his ownership of his interest in

LA Care to LA Care;

       5.     The appointment of a receiver for ATL;

       6.     An accounting of the revenues derived by ATL from the AbleTripod and the LA




                                               21
         Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 22 of 23



Care assets taken;

       7.      Damages pursuant to 18 U.S.C. § 1030(g);

       8.      Damages pursuant to 15 U.S.C. § 1125;

       9.      Double damages pursuant to Connecticut Unfair Trade Practices Act, Conn. Gen.

Stat. § 42-110a, et seq.

       10.     Treble damages pursuant to Connecticut General Statutes § 53a-119;

       11.      Awarding LA Care its actual damages and ATL’s profits in an amount to be

determined at trial or statutory damages pursuant to 17 U.S.C. § 504, 35 U.S.C. § 284, and15

U.S.C. § 1117 and other applicable laws;

       12.      Consequential damages;

       13.      Punitive damages;

       14.      An award of plaintiffs’ reasonable attorney’s fees and costs; and

       15.      Such other relief as the Court deems just and proper.

                                                     THE PLAINTIFFS,
                                                     LEONARD A. BERLIN, DO,
                                                     INDIVIDUALLY AND DERIVATIVELY
                                                     ON BEHALF OF L.A. CARE INDUSTRIES
                                                     LLC

                                                      /s/ Simon I. Allentuch
                                                     Simon I. Allentuch, Esq. (ct21094)
                                                     Aeton Law Partners LP
                                                     101 Centerpoint Drive, Suite 105
                                                     Middletown, Connecticut 06457
                                                     Tel: 860.270.0559
                                                     Fax: 860.724.2161
                                                     Simon@Aetonlaw.com




                                                22
Case 3:19-cv-01410-JCH Document 1 Filed 09/10/19 Page 23 of 23
